Order of Suspension from Practice of Law
The above matter came before the court on the 18th day of April, 1966, at 10 a. m. upon an Order to Show Cause why Floyd J. Minium, also known as Jack Minium, should not be forthwith suspended from practicing law pending the disposition of disciplinary proceedings brought against him. Glen P. Powrie appeared as attorney for the State Board of Law Examiners and Floyd J. Minium, also known as Jack Minium, appeared in person. After having read and considered the affidavit submitted in connection with such application and heard and considered the statements made by the attorney for the Board of Law Examiners and by Mr. Minium,
It Is Hereby Ordered that Floyd J. Minium, also known as Jack Minium, be and he hereby is suspended from practicing law in the State of Minnesota pending disposition of disciplinary proceedings brought against him.
Dated April 19, 1966.
By The Court
Oscar R. Knutson
Chief Justice